DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (JP 2011-127831 A) in view of Hokazono (US PGPub No. 2014/0338876).
Regarding claim 1, Mochizuki discloses a heat exchanger (Fig. 5) comprising a plurality of heat exchanger cores (20a, 20b), each of the plurality of heat exchanger cores including a plurality of tabular fins (2) with notches (6) formed therein and a plurality of heat transfer tubes (1), wherein:
the fins are disposed such that planes of the fins face each other (the fins face each other, see Fig. 1) and the heat transfer tubes are placed in the notches in the fins so as to extend in a direction crossing the planes of the fins (in and out on the page of Fig. 5); and
the plurality of heat exchanger cores are placed side by side (see Fig. 5) in a direction (direction C) crossing a direction in which the notches are arranged along the 
Mochizuki fails to disclose the fins are comprised of a clad material or the heat transfer tubes are comprised of the clad material, the clad material including a brazing material layer.
Hokazono discloses the fins are comprised of a clad material or the heat transfer tubes are comprised of the clad material, the clad material including a brazing material layer (a cladding layer 56 having welding material is provided on base material 55 of the flat tube 51 and the fin 52 and the tubes and the fins are welded together, see paragraph 0029. Since the paragraph also discloses the welding material is solder material, it is understood that the welding in Hokazono means soldering or brazing, and the cladding layer 56 includes a brazing material layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the fins are comprised of a clad material or the heat transfer tubes are comprised of the clad material, the clad material including a brazing material layer in Mochizuki as taught by Hokazono in order to simplify the manufacturing of the heat exchanger. In this case, application of a brazing material between the joints of the fins and the tubes is not required.
Regarding claim 5, Mochizuki further discloses wherein the fins include a core and a brazing material (the fins 2 have a core material that defines the shape of the fins, 
Regarding claim 9, Mochizuki further discloses wherein the plurality of heat transfer tubes are hairpin tubes each of which is bent in a U-shape (the tubes 1 including joints 8 and 9 are hairpin tubes), and in one of the hairpin tubes, one of a pair of straight-tube portions extending in a lateral direction of the heat exchanger is located on an end face, of one of the adjacent ones of the heat exchanger cores, facing an other of the heat exchanger cores (the left side of the tube 1 in core 20b which extends in lateral direction “A”, and is located on an end face of core 20b and facing core 20a on left side) and an other of the pair of straight-tube portions is located on an end face, of the other of the heat exchanger cores, facing the one of the heat exchanger cores (the left side of the adjacent tube 1 in core 20b which is located on an end face of core 20a and facing core 20a on left side).
Regarding claim 11, Mochizuki further discloses an air-conditioning apparatus equipped with the heat exchanger of any one of claim 1 (see paragraph 0022, the heat exchanger 20 provides heat exchange between air and refrigerant so that such device is an air conditioner).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (JP 2011-127831 A) in view of Hokazono (US PGPub No. 2014/0338876) as applied to claim 1 above, and further in view of Rutishauser (US Patent No. 1,991,176).
Regarding claim 3, Mochizuki fails to disclose a brazing sheet placed between the adjacent ones of the heat exchanger cores, wherein the adjacent ones of the heat exchanger cores are brazed together by the brazing sheet.
Rutishauser discloses a brazing sheet (flanges 2 and notches 3) placed between the adjacent ones of the heat exchanger cores (between tubes 11 and 12), wherein the adjacent ones of the heat exchanger cores are brazed together by the brazing sheet (the plate 1 is joined to the adjacent tubes 11 and 12 by the flanges 2 and 3, the plate and the coil may be brazed, see page 2, col. 2, lines 15-18).
In modification of Mochizuki, the flanges 2 and notches 3 may be provided at the joint between cores 20a and 20b so that they can secure together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a brazing sheet placed between the adjacent ones of the heat exchanger cores, wherein the adjacent ones of the heat exchanger cores are brazed together by the brazing sheet in Mochizuki as taught by Rutishauser in order to prevent vibration between the cores when the air conditioner is operating.
Regarding claim 4, Mochizuki as modified further discloses wherein at least either of the fins or the brazing sheet includes a brazing material (the fins includes brazing material at collar 6; and the brazing sheet as modified includes brazing material).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        

/THO V DUONG/Examiner, Art Unit 3763